UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Argued March 1, 2005
                            Decided September 13, 2005

                                        Before

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-2435

EDGAR JACKSON and BETH-EL                      Appeal from the United States
ALL NATION CHURCH,                             District Court for the Northern
     Plaintiffs-Appellants,                    District of Illinois, Eastern Division

      v.                                       No. 02 C 7574

CITY OF CHICAGO, et al.,                       James B. Zagel,
     Defendants-Appellees.                     Judge


                                      ORDER

       Reverend Edgar Jackson and Beth-El All Nation Church sued the City of
Chicago and a number of city officials for filing an allegedly unlawful eviction action
against them in state court. The district court dismissed the complaint for failure
to state a claim. The Church did not appeal that dismissal, and instead seventeen
months later filed a self-styled motion for “clarification” of the court’s dismissal
order, but the motion was denied as untimely. The Church now appeals and we
affirm.
No. 04-2435                                                                      Page 2


       In August 2002 the City served Rev. Jackson and the Beth-El All Nation
Church (collectively The Church) with a notice of termination of tenancy for
property located at 6430-40 South Ashland Avenue in Chicago. Shortly thereafter,
the City prevailed in its state-court eviction action against the Church and
recovered the property. The Church then filed this federal lawsuit, alleging that
the state-court eviction action violated its due process and equal protection rights
and its right to be free from unlawful seizures, and resulted in a civil conspiracy,
conversion, and negligent infliction of emotional distress. The City moved to
dismiss the federal suit, arguing that the claims were barred by the Rooker-
Feldman doctrine and res judicata, or in the alternative that the court should
abstain under Younger v. Harris, 401 U.S. 37 (1971). Without elaboration, the
court in December 2002 granted the motion.

       Seventeen months later, in April 2004, the Church moved for “clarification of
the court’s December 2002 dismissal order.” The Church argued that the
underlying suit should not have been dismissed based on the Rooker-Feldman
doctrine or res judicata, and that Younger abstention was inappropriate. The
district court denied the motion as untimely, stating that there was “no justification
under Rules 59 or 60 for so late [a] filing.”

       The Church appealed this denial. The Church did not challenge the court’s
ruling that the motion was untimely, arguing instead that the court—before
dismissing the case—should have made specific findings of fact and stated its
conclusions of law, as provided in Fed. R. Civ. P. 52(a). The Church contends that
the court’s failure to specify whether the dismissal was based on the Rooker-
Feldman doctrine or res judicata, or whether the court abstained under Younger left
its decision “hopelessly ambiguous.” And in any event, the Church added, dismissal
under any of those three grounds would be erroneous.

        We do not have jurisdiction to consider the district court’s dismissal (in
December 2002) of the underlying suit because the Church did not timely appeal
that decision. The Church had 30 days from the district court’s entry of judgment to
file a notice of appeal, Fed. R. App. P. 4(a)(1)(A); Talano v. Northwestern Med.
Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001), and it failed to do so. It also
failed to timely file any motion that would have tolled the time to file an appeal.
Fed. R. App. P. 4(a)(4)(A); Easley v. Kirmsee, 382 F.3d 693, 696 n.3 (7th Cir. 2004).

       Therefore, the Church is limited here to arguing that its post-judgment
motion for “clarification” was improperly dismissed. Because the motion sought to
set aside the underlying dismissal as improper and was filed more than 10 days
after the dismissal was entered, it became a motion under Fed. R. Civ. P. 60(b).
Talano, 273 F.3d at 762. But Rule 60(b) is not intended to correct legal errors by
the district judge; “the ground for setting aside a judgment under Rule 60(b) must
No. 04-2435                                                                     Page 3


be something that could not have been used to obtain a reversal by means of a
direct appeal.” Bell v. Eastman Kodak Co., 241 F.3d 798, 801 (7th Cir. 2000).
Relief under Rule 60(b) is reserved for “special circumstances” justifying an
“extraordinary remedy.” Cash v. Ill. Div. of Mental Health, 209 F.3d 695, 698 (7th
Cir. 2000) (internal quotation and citation omitted). A district court’s dismissal of a
Rule 60 motion as untimely is reviewed for an abuse of discretion. Ingram v.
Merrill Lynch, Pierce, Fenner & Smith, Inc., 371 F.3d 950, 951 (7th Cir. 2004) (per
curiam).

        Regardless of what subsection of Rule 60(b) the Church might invoke, its
motion was untimely. Motions brought under subsections one, two, or three of Rule
60(b) must be brought “not more than one year after the judgment, order, or
proceeding was entered or taken.” Fed. R. Civ. P. 60(b). As for a motion under the
remaining subsections of the rule, including the catch-all provision in subsection
six, it must be made “within a reasonable time,” id., and what constitutes
reasonable time depends on the facts of each case. Ingram, 371 F.3d at 952.
Although “there is no hard and fast rule as to how much time is reasonable for the
filing of a Rule 60(b)(6) motion, we look at the interest in finality, the reasons for
the delay, the practical ability of the litigant to learn earlier of the grounds relied
upon, and the consideration of prejudice, if any, to other parties.” Id. (internal
quotation and citation omitted). Here the Church has not offered any justification
for the seventeen-month delay in filing its post-judgment motion, and thus has
failed to show that the district court abused its discretion in denying the motion as
untimely.

                                                                          AFFIRMED.